Fish, J.,
dissenting. Prior to the repeal of sections 2802 and 2803 of the Civil Code, one who gave out a contract for the construction of a building, and who failed to retain twenty-five per cent, of the contract price thereof until the contractor should submit to him an affidavit that all debts incurred for material in the construction of the building had been paid, or that the persons to whom the debts for material were owed had consented to the payment of such per cent., was liable to the extent of twenty-five per cent, of the contract price to a material-man for material furnished to the contractor in constructing the building, although the contract contained a stipulation to the effect that when the building should have progressed to a certain stage toward completion the owner might suspend further work thereon, and, should he elect so to do, then a stated sum should be the compensation of the contractor for the work done and material furnished up to that time, and notwithstanding the fact that when the work of construction had reached the stage mentioned the contractor abandoned it without the consent of the owner.-